DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the forming a pixel region, comprising: forming a plurality of pixels in the first die;” of Claim 9; “the first and second anchor layers extend through the redistribution region and pixel region.” of Claim 10, “forming a first interconnect structure extending through the first substrate, the first etch stop layer, the first ILD, and the first anchor layer” and “forming a second interconnect structure extending through the second substrate, the second etch stop layer, the second ILD, and the second anchor layer;” of Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0146233 A1) in view of Kotoo et al. (WO 2016/185883 A1; Published 11/24/2016; hereinafter figures and paragraphs will be referenced from US equivalent publication US 2018/0138223 A1).
Regarding Claim 1, Park (Fig. 4C) discloses a method for forming an image sensor, comprising: 
forming a first die, comprising: 
depositing a first dielectric layer (503) on a first substrate (500); 
depositing a first anchor layer (505) on the first dielectric layer (503); 
forming a first interconnect structure (504, 506a) in the first dielectric layer (505) and the first anchor layer (505); and 
forming a first plurality of anchor pads (506B, C) in the first anchor layer (503) and on the first dielectric layer (503); 
forming a second die, comprising: 
depositing a second dielectric layer (408) on a second substrate (402); 
depositing a second anchor layer (410) on the second dielectric layer (408); 
forming a second interconnect structure (409, 411c) in the second dielectric layer (408) and the second anchor layer (410); and 
forming a second plurality of anchor pads (411B), A) in the second anchor layer (410) and on the second dielectric layer (408); and 
bonding the first and second dies, comprising: 
contacting and bonding the first (504, 506a) and second interconnect structures (409, 411c); 
bonding the first  (505) and second (410) anchor layers; and 
bonding the first and second pluralities of anchor pads, comprising: 
aligning a first anchor pad (506B) of the first plurality of anchor pads (506B, C ) to a first anchor pad (411B) of the second plurality of anchor pads; and 
contacting a second anchor pad of the first plurality of anchor pads and a second anchor pad of the second plurality of anchor pads (See Fig. 4C) (“the first substrate 400 in which the photo detection device is formed and the second substrate 500 in which the peripheral circuit unit is formed are bonded to be faced with each other…the Cu bonding pads 411A to 411C corresponds to the Cu bonding pads 506A to 506C, respectively.), wherein 
the second anchor pad (506C) of the first plurality of anchor pads and the second anchor pad of the second plurality of anchor pads (411A) are not aligned with each other (Fig. 4C). [0068-0069]
Park does not explicitly disclose aligning a first anchor pad of the first plurality of anchor pads to a first anchor pad of the second plurality of anchor pads.
Kotoo (Fig. 7) discloses aligning a first anchor pad (right most 224) of the first plurality of anchor pads (middle and right 224) to a first anchor pad (right 125) of the second plurality of anchor pads (middle and right 125) for the purpose of shortening P distance and as a result shortening Q distance increasing joining strength and avoiding violating design rules [Fig. 5, 0066, 0069].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Park in view of Kotoo such that the method includes aligning a first anchor pad of the first plurality of anchor pads to a first anchor pad of the second plurality of anchor pads in order to shortening P distance and as a result shortening Q distance increasing joining strength and avoiding violating design rules [Fig. 5, 0066, 0069].


Regarding Claim 4, Park in view of Kotoo discloses the method of claim 1, wherein a width of the first anchor pad of the first plurality of anchor pads is between about 0.01 μm and about 200 μm. [Park 0058].

Regarding Claim 7, Park in view of Kotoo discloses the method of claim 1, wherein 
a distance between the first anchor pad of the first plurality of anchor pads (506B) and the first interconnect structure (504A, 506A) is between about 0.1 µm and 200 µm [Park 0051 and 0064].
The Examiner notes that as long as distance between any points of the first anchor pad (506B) and the first interconnect structure falls between claimed ranges the limitation is considered to be met.

Regarding Claim 8, Park in view of Kotoo discloses the method of claim 1, further comprising 
contacting the first anchor pad of the first plurality of anchor pads (506B) and the first anchor pad of the second plurality of anchor pads (411B) (Fig. 4)

Regarding Claim 9, Park discloses a method for forming an image sensor, comprising: 
forming a first die, comprising: 
depositing a first anchor layer (410); 
forming a first plurality of anchor pads (411B, A) in the first anchor layer (410); and 
forming a first interconnect structure (409, 411c); 
forming a second die, comprising: 
depositing a second anchor layer (505); 
forming a second plurality of anchor pads (506B, C) in the second anchor layer (505); and
forming a second interconnect structure (504, 506a); 
forming a redistribution region (region including 409, 411c and 504, 506a) by bonding the first and second interconnect structures at an interface (interface between 409, 411c and 504, 506a); and 
forming a pixel region (region around PD), comprising: 
forming pixel (PD) in the first die (Fig. 4A); and 
bonding the first and second pluralities of anchor pads at the interface (See Fig. 4C) (“the first substrate 400 in which the photo detection device is formed and the second substrate 500 in which the peripheral circuit unit is formed are bonded to be faced with each other…the Cu bonding pads 411A to 411C corresponds to the Cu bonding pads 506A to 506C, respectively.), comprising: 
a first anchor pad (411B) of the first plurality of anchor pads and a first anchor pad (506b) of the second plurality of anchor pads; and 
contacting a second anchor pad (411A) of the first plurality of anchor pads and a second anchor pad (506c) of the second plurality of anchor pads, wherein 
the second anchor pad (411A) of the first plurality of anchor pads and the second anchor pad (506C) of the second plurality of anchor pads are not aligned with each other. (Fig. 4C).
Park does not explicitly disclose forming a plurality of pixels and aligning a first anchor pad of the first plurality of anchor pads and a first anchor pad of the second plurality of anchor pads.
Kotoo (Fig. 7) discloses forming a plurality of pixels in the first die (“pixels of the first semiconductor chip 100” ) and aligning a first anchor pad (right most 224) of the first plurality of anchor pads (middle and right 224) to a first anchor pad (right 125) of the second plurality of anchor pads (middle and right 125) for the purpose of shortening P distance and as a result shortening Q distance increasing joining strength and avoiding violating design rules [Fig. 5, 0066, 0069].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Park in view of Kotoo such that the method includes forming a plurality of pixels and aligning a first anchor pad of the first plurality of anchor pads to a first anchor pad of the second plurality of anchor pads since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. and in order to shortening P distance and as a result shortening Q distance increasing joining strength and avoiding violating design rules [Fig. 5, 0066, 0069].



Regarding Claim 10, Park in view of Kotoo discloses a method of claim 9, further comprising 
bonding the first  (410) and second anchor layers (505) at the interface  (interface between 409, 411c and 504, 506a), wherein 
the first (410) and second anchor layers (505) extend through the redistribution region (region including 409, 411c and 504, 506a) and pixel region (region around PD).


Regarding Claim 13, Park in view of Kotoo discloses the method of claim 9, further comprising 
contacting the first anchor pad of the first plurality of anchor pads  (411B Park) (right most 224 Kotoo) and the first anchor pad of the second plurality of anchor pads (506b Park) (right 125 Kotoo).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (US 2015/0108644 A1) in view of Kotoo et al. (WO 2016/185883 A1; Published 11/24/2016; hereinafter figures and paragraphs will be referenced from US equivalent publication US 2018/0138223 A1).
Regarding Claim 14, Kuang (Fig. 1-11) discloses a method for forming an image sensor, comprising: 
forming a first die, comprising: 
depositing a first etch stop layer (114) in contact with a first substrate (100); 
depositing a first interlayer dielectric (ILD) (116) in contact with the first etch top layer (114);
depositing a first anchor layer (120, 118) in contact with the first ILD (114); 
forming a first plurality of anchor pads (128) in the first anchor layer (120, 118); and 
forming a first interconnect structure (126, 106, 108 on the right) extending through the first substrate (100), the first etch stop layer (114), the first ILD (116), and the first anchor layer (116); 
forming a second die, comprising: 
depositing a second etch stop layer (214) in contact with a second substrate (200);
depositing a second anchor layer (218, 220); 
forming a second plurality of anchor pads (228) in the second anchor layer (218, 220); 
depositing a second ILD (216) in contact with the second anchor layer (220, 218) and the second etch stop layer (214); and 
forming a second interconnect structure (226, 206, 208 on the right) extending through the second substrate (200), the second etch stop layer (214), the second ILD (216), and the second anchor layer; and 
bonding the first (100) and second die (200), comprising: 
bonding the first (126, 106, 108) and second interconnect structures (226, 206, 208); 
aligning a first anchor pad (left 128) of the first plurality of anchor pads and a first anchor pad (left 228) of the second plurality of anchor pads; and 
contacting a second anchor pad (middle 126) of the first plurality of anchor pads and a second anchor pad (middle 226) of the second plurality of anchor pads, wherein 
the second anchor pad (middle 126) of the first plurality of anchor pads and the second anchor pad (middle 226) of the second plurality of anchor pads.
Kuang does not explicitly disclose that the second anchor pad of the first plurality of anchor pads and the second anchor pad of the second plurality of anchor pads are not aligned with each other and forming a second interconnect structure (226, 206, 208) 
Kotoo (Fig. 7) discloses aligning a first anchor pad (right most 224) of the first plurality of anchor pads (middle and right 224) to a first anchor pad (right 125) of the second plurality of anchor pads (middle and right 125) and contacting a second anchor pad (middle 124) of the first plurality of anchor pads and a second anchor pad (middle 224) of the second plurality of anchor pads, wherein the second anchor pad (middle 124) of the first plurality of anchor pads and the second anchor pad (middle 224) are not aligned with each other (Fig. 5) of the second plurality of anchor pads for the purpose of shortening P distance and as a result shortening Q distance increasing joining strength and avoiding violating design rules [Fig. 5, 0066, 0069].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Kuang in view of Kotoo such that the second anchor pad of the first plurality of anchor pads and the second anchor pad of the second plurality of anchor pads are not aligned with each other in order to shortening P distance and as a result shortening Q distance increasing joining strength and avoiding violating design rules [Fig. 5, 0066, 0069].





Regarding Claim 15, Kuang in view of Kotoo discloses the method of claim 14,, wherein forming the first and second anchor layers comprise depositing silicon, oxygen, fluoride, carbon, or nitride (SiOxFyCzNa). [Kuang 0017]



Regarding Claim 18, Kuang in view of Kotoo discloses the method of claim 14, further comprising 
contacting the first anchor pad (left 128) of the first plurality of anchor pads and the first anchor pad (228) of the second plurality of anchor pads [0027] (Fig. 11).

Regarding Claim 19, Kuang in view of Kotoo discloses the method of claim 14, further comprising 
contacting the second anchor pad (middle 124 Kotoo) of the first plurality of anchor pads and a third anchor pad (left 124 Kotoo) of the second plurality of anchor pads, wherein 
the second anchor pad (middle 124 Kotoo) of the first plurality of anchor pads and the third anchor pad (left 124 Kotoo)of the second plurality of anchor pads are not aligned with each other. (Kotoo Fig. 5)

Regarding Claim 20, Kuang in view of Kotoo discloses the method of claim 14, wherein 
the first interconnect structure comprises a continuous structure (126, 106, 108 on the right), and wherein
a thickness of the first interconnect structure (126, 106, 108 combined thickness)  is greater than a thickness of a first anchor pad (126) of the first plurality of anchor pads.
The Examiner notes that limitation “comprises a continuous structure” is consider7504308ed to be met as long as there no gaps in a structure. 

Claim 2, 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0146233 A1) in view of Kotoo et al. (WO 2016/185883 A1; Published 11/24/2016; hereinafter figures and paragraphs will be referenced from US equivalent publication US 2018/0138223 A1) and and further in view of Kikitsu al. (US 2017/0363606 A1).
Regarding Claim 2, Park in view of Kotoo discloses method of claim 1, wherein forming the first plurality of anchor pads (506B, C).
Park does not explicitly disclose forming the first plurality of anchor pads comprises depositing transparent indium tin oxide or zinc oxide.
Kikitsu (Fig. 12, 15) discloses interconnects comprising ITO [0169, 0182]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Kuang in view of Kotoo and Kikitsu such that forming the first plurality of anchor pads comprises depositing transparent indium tin oxide or zinc oxide in order to have interconnect optically clear conductive material to allows light to reach photodiode and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 3, Park (Fig. 4C) discloses method of claim 1, wherein 
forming the second plurality of anchor pads (411B, A).
Park does not explicitly disclose forming the second plurality of anchor pads comprises depositing transparent indium tin oxide or zinc oxide.
Kikitsu (Fig. 12, 15) discloses interconnects comprising ITO [0169, 0182]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Kuang in view of Kotoo and Kikitsu such that forming the second plurality of anchor pads comprises depositing transparent indium tin oxide or zinc oxide  in order to have interconnect optically clear conductive material to allows light to reach photodiode and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 11, Park in view of Kotoo discloses the method of claim 9, wherein 
forming the first plurality of anchor pads (411B, A).
Park in view of Kotoo does not explicitly disclose depositing transparent indium tin oxide or zinc oxide.
Kikitsu (Fig. 12, 15) discloses interconnects comprising ITO [0169, 0182]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Kuang in view of Kotoo and Kikitsu such that forming the first plurality of anchor pads comprises depositing transparent indium tin oxide or zinc oxide in order to have interconnect optically clear conductive material to allows light to reach photodiode and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 12, Park in view of Kotoo discloses the method of claim 9, wherein
 forming the second plurality of anchor pads (506B, C).
Park in view of Kotoo does not explicitly disclose depositing transparent indium tin oxide or zinc oxide.
Kikitsu (Fig. 12, 15) discloses interconnects comprising ITO [0169, 0182]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Kuang in view of Kotoo and Kikitsu such that forming the second plurality of anchor pads comprises depositing transparent indium tin oxide or zinc oxide  in order to have interconnect optically clear conductive material to allows light to reach photodiode and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0146233 A1) in view of Kotoo et al. (WO 2016/185883 A1; Published 11/24/2016; hereinafter figures and paragraphs will be referenced from US equivalent publication US 2018/0138223 A1) and further in view of Kuang et al. (US 2015/0108644 A1).
Regarding Claim 5, Park in view of Kotoo discloses the method of claim 1, wherein depositing the first anchor layer ( Park “insulation layer” 410 505).
Park in view of Kotoo does not explicitly disclose depositing the first anchor layer comprises depositing silicon, oxygen, fluoride, carbon, and nitride (SiOxFyCzNa).
Kuang (Fig. 11) discloses depositing an anchor layer (120, 220) comprises depositing for silicon, oxygen, fluoride, carbon, and nitride (SiOxFyCzNa) (“silicon oxynitride” 0017] for the purpose of bonding through fusion bonding, and may also block copper from diffusing through [0017].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the image sensor device in Park in view of Kotoo and Kuang such that depositing the first anchor layer comprises depositing silicon, oxygen, fluoride, carbon, and nitride (SiOxFyCzNa) in order to bond through fusion bonding, and may also block copper from diffusing through [0017].


Regarding Claim 6, Park in view of Kotoo discloses the method of claim 1,, wherein depositing the second anchor layer comprises depositing silicon, oxygen, fluoride, carbon, or nitride (SiOxFyCzNa). ( Park “insulation layer” 410 505).
Park in view of Kotoo does not explicitly disclose depositing the second anchor layer comprises depositing silicon, oxygen, fluoride, carbon, or nitride (SiOxFyCzNa).
Kuang (Fig. 11) discloses depositing an anchor layer (120, 220) comprises depositing for silicon, oxygen, fluoride, carbon, and nitride (SiOxFyCzNa) (“silicon oxynitride” 0017] for the purpose of bonding through fusion bonding, and may also block copper from diffusing through [0017].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the image sensor device in Park in view of Kotoo and Kuang such that depositing the second anchor layer comprises depositing silicon, oxygen, fluoride, carbon, and nitride (SiOxFyCzNa) in order to bond through fusion bonding, and may also block copper from diffusing through [0017].


Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (US 2015/0108644 A1) in view of Kotoo et al. (WO 2016/185883 A1; Published 11/24/2016; hereinafter figures and paragraphs will be referenced from US equivalent publication US 2018/0138223 A1) and further in view of Kikitsu al. (US 2017/0363606 A1).
Regarding Claim 16, Kuang in view of Kotoo discloses the e method of claim 14, wherein forming the first plurality of anchor pads (128) 
Kuang in view of Kotoo does not explicitly disclose depositing transparent indium tin oxide or zinc oxide.
Kikitsu (Fig. 12, 15) discloses interconnects comprising ITO [0169, 0182]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Kuang in view of Kotoo and Kikitsu such that the first plurality of anchor pads comprises depositing transparent indium tin oxide or zinc oxide in order to have interconnect optically clear conductive material to allows light to reach photodiode and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).




Regarding Claim 17, Kuang in view of Kotoo discloses the method of claim 14, wherein forming the second plurality of anchor pads (228).
Kuang in view of Kotoo does not explicitly disclose depositing transparent indium tin oxide or zinc oxide.
Kikitsu (Fig. 12, 15) discloses interconnects comprising ITO [0169, 0182]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Kuang in view of Kotoo and Kikitsu such that the second plurality of anchor pads comprises depositing transparent indium tin oxide or zinc oxide in order to have interconnect optically clear conductive material to allows light to reach photodiode and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891